In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Mayer, J.), entered July 5, 2007, which denied her motion for an extension of time to file a note of issue, granted the defendants’ cross motion to dismiss the complaint for failure to prosecute pursuant to CFLR 3216, and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
At the time the defendant served a 90-day notice pursuant to CFLR 3216, nearly 11 years had passed since the events that gave rise to the complaint, and the plaintiff had failed to respond to the defendants’ demands for a bill of particulars and discovery for nearly six years. Since the plaintiff failed to demonstrate “good cause” for this lack of activity, the Supreme Court providently exercised its discretion in denying the plaintiffs motion for an extension of time to file the note of issue and in granting the defendants’ cross motion to dismiss the complaint (see Harrington v Toback, 34 AD3d 640, 641 [2006]; Florestal v Little Flower Children’s Servs. of N.Y., 9 AD3d 348 [2004]; Dhaliwal v Long Boat Taxi, 305 AD2d 449 [2003]). Spolzino, J.P, Ritter, Dillon, Balkin and Leventhal, JJ., concur.